Citation Nr: 0944133	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  08-15 195	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Non-Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from December 1977 to December 
1981.

This appeal to the Board of Veterans Appeals (Board) arises 
from a November 2006 rating action that denied service 
connection for bilateral hearing loss and tinnitus.

In March 2009, the Veteran testified at a Board hearing 
before the undersigned Veterans Law Judge at the RO.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Bilateral hearing loss disability was not shown present 
in service and is not currently objectively demonstrated.

3.  Tinnitus was not shown present in service or for many 
years thereafter, and the competent and most persuasive 
medical opinion establishes no nexus between the current 
disability and the veteran's military service or any incident 
thereof.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.385 (2009).

2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A.           §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) 
essentially includes, upon the submission of a substantially-
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, it 
defines the obligation of the VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims on appeal has 
been accomplished.

A July 2006 pre-rating RO letter informed the Veteran and his 
representative of the VA's responsibilities to notify and 
assist him in his claims, and notified him of what was needed 
to establish entitlement to service connection.  Thereafter, 
he was afforded opportunities to respond.  The Board thus 
finds that the Veteran has received sufficient notice of the 
information and evidence needed to support his claims, and 
has been provided ample opportunity to submit such 
information and evidence.  

Additionally, that 2006 RO letter provided notice that the VA 
would make reasonable efforts to help the Veteran get 
evidence necessary to support his claims, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them, and specified what evidence the VA had received, what 
evidence the VA was responsible for obtaining, to include 
Federal records, and what evidence the VA would make 
reasonable efforts to obtain.  The Board thus finds that the 
July 2006 RO letter satisfies the statutory and regulatory 
requirement that the VA notify a claimant what evidence, if 
any, will be obtained by him and what evidence will be 
retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the 
evidence, if any, to be provided by him.  As indicated above, 
all 3 content of notice requirements have been met in this 
appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matters now before the Board, the July 
2006 document meeting the VCAA's notice requirements was 
furnished to the Veteran before the November 2006 rating 
action on appeal.  

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all 5 elements of a service connection claim (veteran status, 
the existence of a disability, a connection between the 
veteran's service and that disability, the degree of 
disability, and the effective date pertaining thereto).  In 
this case, the Board finds that the appellant was notified of 
the degree of disability and the effective date information 
in the July 2006 RO letter, and that this suffices for 
Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claims, 
to include obtaining available service medical and post-
service VA and private medical records up to 2006.  He was 
afforded a comprehensive VA examination in 2006.  A 
transcript of the veteran's Board hearing testimony has been 
associated with the claims folder and considered in 
adjudicating these claims.  Significantly, the Veteran has 
not identified, nor does the record otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  In August 2006, the 
Veteran stated that he had no additional information or 
evidence to submit in connection with his claims. The record 
also presents no basis for further development to create any 
additional evidence to be considered in connection with the 
matters currently under consideration.    

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by peacetime service.         38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 31 
December 1946 and an organic disease of the nervous system 
becomes manifest to a degree of 10% within 1 year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of it during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A.      §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.   

For VA benefits purposes, impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels (db) or greater; the thresholds for at least 3 of 
these frequencies are 26 db or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94%.  See 38 C.F.R. § 3.385.

The Veteran contends that his current hearing loss and 
tinnitus are a result of acoustic trauma during military 
service.  He asserts that he was exposed to loud noises 
caused by his association with military jet aircraft engines 
while working flight lines as a fuels specialist.  He states 
that he wore ear protection in service, and that he first 
noticed a hearing problem several years after separation from 
service.  He gave testimony to this effect at the March 2009 
Board hearing.

In this case, the service medical records are negative for 
findings or diagnoses of any hearing loss or tinnitus.

Post service, on June 2006 hearing evaluation at the First 
Coast Hearing Clinic, the Veteran complained of subjective 
hearing loss and intermittent tinnitus bilaterally.  He gave 
a history of firing rifles in basic training, as well as 
exposure to noise from jet and propeller aircraft, turbine 
engines, and generators during the course of his flight line 
duties in military service.  He stated that he wore hearing 
protection intermittently.  No other significant audiologic 
history was reported.  Current audiometric testing showed the 
veteran's hearing in db as follows: 5, 5, 15, 10, and 15 on 
the right, and 5, 10, 15, 15, and 10 on the left at 500, 
1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  Speech 
recognition scores were 100% in each ear.  The audiologist 
concluded that the pure tone threshold results showed hearing 
within normal limits, with good word recognition bilaterally.  
She opined that the veteran's subjective tinnitus was as 
likely as not to have been caused by excessive exposure to 
noise such as during his military career.   
  
On November 2006 VA audiological examination, the examiner 
reviewed the claims folder including the service medical 
records and the post-service June 2006 private audiological 
evaluation.  The Veteran gave a history of the onset of 
bilateral hearing loss approximately 10 years ago; the onset 
of bilateral tinnitus several years ago; exposure to flight 
line noise from aircraft, compressors, and power units during 
military service, with the use of hearing protection; and 
exposure to noise from weapons qualification once per year 
since 1981, with the use of hearing protection, in his 
civilian occupation as a law enforcement officer.

Current audiometric testing showed the veteran's hearing in 
db as follows: 0, 5, 5, 5, and 5 on the right, and 0, 0, 0, 
5, and 10 on the left at 500, 1,000, 2,000, 3,000, and 4,000 
Hertz, respectively.  Speech recognition scores were 96% on 
the right and 94% on the left.  

The examiner concluded that the veteran's hearing was 
currently clinically normal bilaterally.  He noted that the 
veteran's reported civilian noise exposure from 1981 to the 
present time was a much longer period than he served in the 
military, and that he reported difficulty hearing only 10 
years ago, and the onset of tinnitus only several years ago.  
The Veteran also reported a progression of symptoms since 
onset, which was again well after his military service.  The 
examiner stated that there was no evidence of acoustic trauma 
from noise exposure (hearing being within normal limits) that 
would be consistent with tinnitus from noise exposure.  Due 
to the lack of audiometric evidence of acoustic trauma/noise-
induced hearing loss, the reported recent onset and 
progression of tinnitus well after separation from service, 
the reported civilian noise exposure, as well as other 
possible influences the Veteran may have been exposed to in 
the 25 years since separation from service, it was the 
examiner's clinical opinion that there was less than a 50/50 
probability that the veteran's tinnitus was caused by or a 
result of his military noise exposure.  He further commented 
that he was unable to state the etiology of the veteran's 
tinnitus with any medical certainty.        

The aforementioned evidence reveals that bilateral hearing 
loss that meets the criteria of 38 C.F.R. § 3.385 for hearing 
loss disability is not currently objectively demonstrated, 
that the veteran's tinnitus was first manifested many years 
post service, and that the competent and most persuasive 
evidence establishes no nexus between the tinnitus and his 
military service or any incident thereof.

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110 (West 2002).  Where, as here, there is 
no competent evidence that shows the existence of a current 
hearing loss disability that meets the criteria of 38 C.F.R. 
§ 3.385 for which service connection is sought (and hence, no 
evidence of a nexus between any such disability and service), 
there can be no valid claim for service connection.  See 
Gilpin v. West,  155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As the competent 
medical evidence in June and November 2006 does not show the 
current existence of hearing loss disability, the Board finds 
that service connection therefor is not warranted. 

In reaching the conclusion that the most persuasive evidence 
is against the claim for service connection for tinnitus, the 
Board accords great probative value to the November 2006 VA 
audiologist's finding that there was less than a 50/50 
probability that the veteran's tinnitus was caused by or a 
result of his military noise exposure.  That opinion was 
arrived at after a thorough and comprehensive review of the 
claims folder containing service and post-service medical 
records and the veteran's actual medical history, and current 
audiological examination of the Veteran and consideration of 
his military and post-service occupational noise exposure.  
See Nieves-Rodrigues v. Peake, 22 Vet. App.295 (2008) (the 
probative value of a medical opinion comes from when it is 
the factually accurate, fully articulated, and sound 
reasoning for the conclusion, not the mere fact that the 
claims folder was reviewed).  Thus, the Board finds the 
November 2006 VA audiologist's findings, observations, and 
conclusions to be dispositive of the question of service 
connection for tinnitus, and that these most persuasive, 
expert medical observations and opinion militate against the 
claim.  See Hayes v. Brown,  5 Vet. App. 60, 69-70 (1993) (it 
is the responsibility of the Board to assess the credibility 
and weight to be given the evidence) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on an examiner's 
knowledge and skill in analyzing the data, and the medical 
conclusion he reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

In reaching this determination, the Board has also considered 
the June 2006 hearing evaluation at the First Coast Hearing 
Clinic wherein the audiologist opined that the veteran's 
subjective tinnitus was as likely as not to have been caused 
by excessive exposure to noise such as during his military 
career.  However, the Board notes that this opinion linking 
the veteran's tinnitus to his military service is solely 
based on his history of noise exposure exclusively in 
service, and without regard to any post-service civilian 
noise exposure; thus, that incomplete, inaccurate history is 
not a reliable indicator of the actual etiology of the 
tinnitus.  The VA is not required to accept medical opinions 
that are based upon an appellant's recitation of medical 
history.  Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  As 
a medical opinion can be no better than the facts alleged by 
a veteran, an opinion based on an inaccurate factual premise 
has no probative value.  See Reonal v. Brown, 5 Vet. App. 
460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Black v. Brown, 5 Vet. App. 179, 180 (1993).  In this case, 
the June 2006 private audiologist apparently reached her 
opinion after relying merely on the incomplete, inaccurate 
medical history related by the Veteran, and there is no 
indication of what, if any, records she reviewed in arriving 
thereat.  There is no evidence that she ever reviewed the 
claims folder with the service medical records, which are 
negative for findings or diagnoses of any hearing loss or 
tinnitus, or the post-service evidence which shows the 
veteran's significant civilian occupational noise exposure 
since 1981.  Thus, the Board finds that the June 2006 medical 
report does not provide persuasive support for the veteran's 
claim that tinnitus had its onset in service or is related to 
any incident thereof.
   
With respect to the veteran's assertions and testimony, the 
Board notes that he is competent to offer evidence as to 
facts within his personal knowledge, such as the his own 
symptoms, including claims of trouble hearing and ringing in 
the ears.  However, medical questions of diagnosis and 
etiology are within the province of trained medical 
professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  Thus, a layman such as the Veteran, without the 
appropriate medical training or expertise, is not competent 
to render persuasive opinions on medical matters such as the 
relationship between any claimed hearing loss and tinnitus 
and incidents of his military service, including claimed 
acoustic trauma therein.  See Bostain v. West,  11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  Hence, the assertions 
of the Veteran in this regard have no probative value.

For all the foregoing reasons, the Board finds that the 
claims for service connection for bilateral hearing loss and 
tinnitus must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski,     1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


